Citation Nr: 0800377	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-34 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an apportionment of the veteran's disability 
compensation benefits greater than $88.00 on behalf of his 
minor child S.S.F.


REPRESENTATION

Appellant represented by: Unrepresented

The veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to March 
1997.  The appellant is the former wife of the veteran and 
mother and custodian of their daughter, S.S.F.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a July 2005 special apportionment decision by 
the RO which awarded apportionment of the veteran's benefits 
in the amount of $88.00 to the appellant.  The appellant and 
the veteran were both notified of this decision.  In August 
2005, the appellant submitted her disagreement with amount of 
$88.00 arguing that a larger apportionment was warranted.  
The veteran did not file a timely disagreement with the 
decision.  In September 2005, the appellant was mailed a 
statement of the case.  That same month she filed a 
substantive appeal.  The veteran did not file a substantive 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking additional apportionment of the 
veteran's VA disability compensation benefits on behalf of 
his minor child, S.S.F.  She essentially contends that given 
her precarious financial condition, additional apportionment 
is necessary to properly care for the veteran's child.  
Before the Board can adjudicate the claim, however, 
additional development is required.

Various correspondence from the parties throughout the course 
of the appeal leaves in serious doubt their respective 
financial condition.  In her notice of disagreement, and 
later her substantive appeal, the appellant explained that 
prior to August 2005 she received assistance from the state 
of Washington, but that she has since moved and no longer 
receives assistance from that state.  She listed her current 
income as $248.00 from SSI and the $88.00 she receives from 
apportionment of the veteran's VA benefits.  She listed rent 
at $385.00, but did not indicate any other expenses.  It does 
not appear, however, that an updated financial status 
questionnaire was requested from the appellant in response.  
Because the appellant's current income level is crucial to 
the resolution of the claim, such should be requested on 
remand.

There are also several open questions surrounding the level 
of child support, if any, the veteran is already paying to 
the appellant.  The veteran indicated in a June 2005 
statement that he contributed $100.00 month in child support 
payments for two children including S.S.F.  This is 
inconsistent with contemporaneously-submitted evidence from 
the veteran suggesting that he ordered to pay $325.47 per 
month in child support for S.S.F.  He then indicated that he 
was $20,000.00 behind in child supports payments for two 
children, including S.S.F., but was currently paying it.  He 
also indicated that he deposits $100.00 per month in a 
savings account for S.S.F.  A recent financial status report 
for the veteran also is not of record.  See Appellant's Brief 
dated April 13, 2006, page 2.

In short, the record does not appear to adequately reflect 
the current financial status of either the veteran or the 
appellant.  Given the various conflicting statements from the 
veteran regarding the level of child support being paid for 
S.S.F., and given the fact that the most recent financial 
status report from either party is more than two years old, 
updated reports should be obtained from both.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain an updated 
financial status report from both the 
veteran and the appellant.  Any financial 
status questionnaire provided should 
request detailed information regarding 
current sources of income and expenses, 
together with the amount of child support 
being paid/received.  Supporting 
documentation from the parties such as 
copies of child support orders from state 
courts and cancelled child support 
payment checks should be requested.  The 
parties should also be asked to identify 
all types of welfare assistance received 
from State government, to include both 
cash assistance and assistance in any 
other form, including as housing, food 
stamps, and payment of medical expenses.

2.  After undertaking any additional 
development warranted by the response(s) 
of the parties, the RO/AMC should 
readjudicate the claim.  Both the veteran 
and the appellant should be provided with 
a supplemental statement of the case 
(SSOC) and both should be afforded 
reasonable opportunity to respond. 
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is advised that the duty to assist is not 
always a one-way street.  If she wishes help, she cannot 
passively wait for it in those circumstances where she may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


